In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00007-CV
                               __________________

                  IN RE COMMITMENT OF JASON WIRFS

__________________________________________________________________

               On Appeal from the 356th District Court
                       Hardin County, Texas
                       Trial Cause No. 58936
__________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit Jason Wirfs (Wirfs or Appellant)

as a sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151

(SVP statute). A jury found that Wirfs is a sexually violent predator. The trial court

rendered a final judgment and an order of civil commitment, and Wirfs timely filed

a notice of appeal. In two issues, Wirfs challenges the legal and factual sufficiency

of the evidence supporting the jury’s finding. We affirm.




                                          1
                                     Evidence at Trial

Testimony of Jason Wirfs

         Wirfs testified that he pleaded guilty to three counts of indecency with a child

by contact, and at the time of trial he had been incarcerated for nine years.1 Wirfs

testified that he had no problem dealing with sex and had never been sexually

attracted to children. According to Wirfs, although his sexual offenses were against

three children, 2 he told the jury he was not attracted to children or to teenagers under

the age of eighteen. Wirfs testified that he did not know why he committed the

offenses but was hoping to get “therapy at the unit I’m at in the program.”

         Wirfs admitted that he “sexually offended” K.P., the daughter of his best

friend’s first wife. According to Wirfs, he was around K.P. in 2000 and 2001 when

he was in a sexual relationship with K.P.’s mother. Wirfs testified that he “touched

[K.P.] on her vagina with [his] hand.” At trial he denied ever bathing K.P., but he

agreed that in a 2009 written statement he provided to the police he admitted giving



         1   In one of the cases, Wirfs was indicted for continuous sexual assault of a
child.
         2
        According to the record, Wirfs was convicted of three counts of indecency
with a child by contact for sexual contact with three children under the age of
seventeen. We identify the victims by using initials. See Tex. Const. art. I, § 30(a)(1)
(granting crime victims the “right to be treated with fairness and with respect for the
victim’s dignity and privacy throughout the criminal justice process”).
                                           2
K.P. a bath when she was younger and he told the police in his handwritten statement

that he touched K.P.’s vagina with his hand twice. He testified that he had no idea

why he “sexually offended” K.P., and he stated that what he did to K.P. could cause

her physical and emotional harm. Wirfs agreed he previously testified that he

touched K.P. “on impulse” and “to see how she would react[.]” Wirfs also testified

he had known K.P. since her birth and that he was “like an uncle[]” to K.P. Wirfs

agreed that he bought K.P. presents and took her skating and to the mall. Wirfs

testified that he also had an affair with his best friend’s second wife and that he

sexually assaulted her two daughters, R.C. and A.S. Wirfs agreed that he continued

a sexual relationship with his best friend’s second wife after she and his best friend

“split[,]” and that R.C. and A.S. had stayed at Wirfs’ home while his best friend’s

second wife was incarcerated. He testified that he met A.S., R.C., and their mother

in 1998 or 1999, when A.S. was around three or four years old and R.C. was around

two or three years old. He testified that he was a family friend and father figure to

both A.S. and R.C. Although Wirfs testified that he only touched A.S. on her vagina

once with his hand, he agreed that he had stated in a prior written statement to the

police that he touched her vagina with his hand twice. According to Wirfs, the

offense happened “[t]en years back” at his house and he “remember[ed] the incident

happening, but not the details.” Wirfs acknowledged that he had testified that when

                                          3
he touched A.S. he “acted on irrational thought[]” and he “thought it would be

funny[.]” Wirfs admitted he was originally charged with continuous sexual abuse of

a child for what he did to R.C. but he “pled down to indecency with a child[.]” Wirfs

agreed that in 2008 or 2009 he touched R.C.’s vagina when she was twelve or

thirteen years old, and he said he had no idea why he did it and that he had no sexual

motive. Wirfs agreed that in a prior handwritten statement he gave to the police he

admitted sexually touching R.C. twice. Wirfs also admitted that in his written

statement he stated he had also touched both R.C. and A.S. outside their clothes on

their vaginas, but at trial he then denied committing those offenses. Wirfs also

admitted at trial that he touched all three girls “sexually,” but he agreed that in his

deposition he had testified that the victims and others had conspired against him to

bring the additional allegations.

      Wirfs testified that while incarcerated he received ten disciplinaries. Wirfs

received a major disciplinary for unauthorized contact with a victim, R.C., but Wirfs

denied that he attempted to contact her. The victim reported that another inmate

contacted her. According to Wirfs, his parole was revoked because of this

disciplinary but Wirfs claimed there was no formal investigation. He also received

a disciplinary the month before trial for an altercation with another offender and a

disciplinary in 2016 for threatening to harm a female officer. Wirfs testified that he

                                          4
wanted to participate in the sex offender treatment program but that he did not have

a choice and was not allowed to participate until he was taken out of medium custody

and placed back in the program. Wirfs testified that he had never had a problem with

sex and was not preoccupied with sex, and he agreed that he had testified that he had

over one hundred sexual partners.

      Wirfs agreed that it was important for him to understand why he offended in

order to prevent himself from reoffending in the future but testified that he hoped to

complete the nine-month sex offender treatment program to find out why he

offended. Wirfs testified that he believed that all the tools necessary to prevent him

from reoffending sexually had not been offered to him, but he later admitted that

they had been offered to him at one point. Wirfs testified that while incarcerated he

took “Cognitive, . . . Voyager, several religious based classes” and worked in the

kitchen, laundry, and garment factory. Wirfs testified he lived in a faith-based dorm

but admitted that he was thrown out of the program because he was accused of being

a member of the Aryan Brotherhood. According to Wirfs, he has never been a

member of the Aryan Brotherhood and the chaplain who threw him out of the

program was mistaken and offered to place Wirfs back in the program. Wirfs

testified he was “100 percent[]” to blame for being in prison. According to Wirfs, he

was born into a loving family and he feels he has not been a good father to his two

                                          5
sons. Before being incarcerated, Wirfs worked as a crane operator, pipefitter,

boilermaker, truck driver, and offshore worker.

Testimony of Dr. Self

      David Self, M.D., a physician and board-certified psychiatrist, testified as an

expert for the State. Self explained that he had been practicing forensic psychiatry

since 1995, that he has been evaluating individuals for a behavioral abnormality

since 2009, that he relied on the principles of forensic psychiatry when evaluating

Wirfs, and that his testimony was within the scope of forensic psychiatry. Dr. Self

testified that in this case he was asked to determine whether Wirfs has a behavioral

abnormality as defined by Chapter 841 of the Texas Health and Safety Code. Dr.

Self testified that a behavioral abnormality “is a condition that by virtue of affecting

a person’s cognitive or affective capacities render them - - predisposes them to

commit acts of sexual violence to the extent they become a hazard to other people.”

      Dr. Self explained the methodology he uses in conducting a behavioral

abnormality assessment, which includes a review of all available records and

conducting a face-to-face psychiatric screening. He agreed that the methodology he

uses is the methodology used by experts performing this type of evaluation. After

reviewing records and interviewing Wirfs, Dr. Self formed an opinion that Wirfs has



                                           6
a behavioral abnormality that predisposes him to engage in predatory acts of sexual

violence.

      Dr. Self met with Wirfs for about two and a half hours. Self also reviewed the

education records, penitentiary packet, disciplinary records, medical records,

depositions, Texas Emergency Action control records, a parole file, TDCJ files, and

records from the Texas Juvenile Justice, the Dallas County District Clerk, the sex

offender treatment program, the Hardin County Sheriff, Hardin County District

Clerk, and Hardin County District Attorney.

      Dr. Self did not administer any tests to Wirfs, but he reviewed the Static-99

actuarial testing of Wirfs administered by Dr. Charles Woodrick, the psychologist

hired by the penitentiary to evaluate Wirfs in anticipation of his release from prison.

According to Dr. Self, Wirfs scored a “zero” on that test, which “indicate[s] a very

low risk for future offenses [and] that this individual had less risk than the average

person with sex crimes being discharged from prison.” Dr. Self explained that the

creator of the Static-99 stated that it is not wise to consider the instrument alone in

determining whether someone is likely to engage in predatory acts of violence.

According to Dr. Self, the Static-99 does not account for all the important risk

factors, such as the escalation of sexual violence, grooming behaviors, the age of the

victims, sexual deviance, sexual desires, antisocial behavior beyond convictions,

                                          7
intimacy deficits about interpersonal relationships, and lack of treatment. Self also

agreed that it is misleading to attribute a percentage of risk to an individual just by

looking at the Static-99 score.

      Dr. Self explained that it is important to look at the offender’s past sexual

criminal history when answering whether the person is likely to sexually reoffend.

According to Dr. Self, the facts and details of Wirfs’ sexual offenses were significant

in determining that Wirfs has a behavioral abnormality.

      Dr. Self explained that the records show that Wirfs engaged in “grooming”

with all three victims, which is a technique commonly seen with pedophiles as ways

to lure a child in to make the child more at ease with being sexually abused and to

gain the trust of adults so that they are less suspicious of them. Wirfs groomed his

victims by buying them gifts, taking them places, making “quid pro quo” deals to

take the victims where they wanted to go if they would let him touch them, and he

also threatened to harm them or their family if they told people about what Wirfs

was doing to them. According to Dr. Self, that Wirfs’ grooming behavior was

“confirmatory of a diagnosis of pedophilia.”

      According to the records Dr. Self reviewed, Wirfs’ sexual offenses against

K.P. started when she was only five or six years old when Wirfs would give her

baths and “fondle her pubis during these baths and tell her that he did it because he

                                          8
loved her.” According to Self, the last episode that K.P. described was when Wirfs

told her that he would let her take something home if she had sex with him. Self

testified that Wirfs took K.P.’s clothes off, laid her on the bed, performed oral sex

on her, tried to insert his penis, and when she started crying, he got angry and took

her home. Self also testified that K.P. reported that, on one occasion, Wirfs directed

K.P. to go in the bathroom, wipe herself with her panties, and leave her panties on

the back of the toilet. According to Self, “that’s very explicit and kind of extraneous

detail, which is one of the hallmarks of a true statement, when people include

superfluous detail.” Self testified that Wirfs’ offenses against K.P. came to light

when K.P. was fifteen years old and had a baby. K.P.’s grandmother overheard K.P.

tell Wirfs over the phone “something to the effect . . . no, you can’t see my baby.

You’ll not do to my baby what you did to me.” The grandmother then asked K.P.

what Wirfs had done to her and K.P. told her grandmother what Wirfs had done to

K.P. After that, the other two victims were questioned, and they also told the police

about what Wirfs had done to them.

      A.S. and R.C. were daughters of Wirfs’ paramour and Wirfs and their mother

had an affair while she was married to his best friend. Self testified that after their

mother divorced Wirfs’ best friend, she went to the penitentiary for aggravated

sexual assault of a fourteen-year-old boy. According to Self, while the mother was

                                          9
incarcerated, A.S. and R.C. were in the care of the mother’s sister, who then asked

Wirfs if the girls could live with him. Self testified that the records revealed A.S.

and R.C. moved into a trailer with Wirfs until their mother got out of the penitentiary

and then they all moved to Orangefield. During that time, the girls received lots of

gifts from Wirfs and privileges that became rewards for compliance with Wirfs

sexual demands.

      Dr. Self explained that, according to the records, A.S. was ten years old in

2004 when Wirfs, who was a long-haul truck driver, took her with him to California

in his truck. A.S. told the police that Wirfs began fondling A.S.’s pubis outside her

clothes for several days on the trip and started putting his hand down inside her pants

and touching her skin and penetrating her vagina with his finger. The abuse

continued and escalated to intercourse several times when they returned home, and

the abuse “went on for quite some time.” Self testified that A.S. also received similar

threats from Wirfs as K.P. received. Self testified that the records suggest that once,

Wirfs gave A.S. vodka and then a pill, told her that if she took the pill, she would

not get drunk, and then she blacked out until the next day. According to Dr. Self, the

escalation of Wirfs’ offenses is “a classic pattern of a pedophile[]” as they get away

with offenses “they’ll step up a notch to make it more sexually exciting to them.”



                                          10
      Dr. Self testified that, according to his review of records, R.C. was the

youngest of Wirfs’ three victims. When R.C. moved into the trailer with Wirfs, Wirfs

started touching her on the outside of her clothes, it escalated to touching her inside

her clothes, and then Wirfs had intercourse with her. Dr. Self testified that the records

revealed that R.C. reported that Wirfs used a condom during two of the incidents of

intercourse and on one other he did not, and Self felt that this type of detail by R.C.

lent “a lot of credibility to the whole thing.”

      Dr. Self explained that sexual deviance is the “biggest driver of risk” and that

“the facts of this matter support a diagnosis of a sexually deviant interest.”

According to Dr. Self, Wirfs is sexually deviant, and both Dr. Self and Dr. Woodrick

diagnosed Wirfs with “pedophilic disorder,” a sexual attraction to children that the

person fantasizes about or has strong urges and that attraction makes the person act

on it. To have a pedophilic disorder, the perpetrator must be over sixteen years old,

there is at least five years age difference between the actor and the victim, and the

offenses occur over at least a six-month time frame. Dr. Self explained that his

diagnosis that Wirfs’ has a pedophilic disorder is strengthened by the fact that Wirfs

had age-appropriate sexual partners at the same time he was sexually offending his

victims, and he chose to offend against young girls because of his “strong urge and

drive in that direction.” Dr. Self testified that Wirfs admitted during the interview

                                           11
that he is sexually attracted to children and that his sexual interest was “70/80 percent

adults . . . and 20/30 children.” When asked about Wirfs’ testimony that he is not

attracted to children but to teenagers, Self responded as follows:

      Well, he has demonstrated an affinity for children. . . . You know, ten
      years old, going to California and fondling them. So if he still endorses
      that, I’m worried about it. He’s in the midst of his sexual potency. He’s
      at high risk.

      Self testified that the records show that Wirfs had three female victims and

that it was significant that he gained access to each child through relationships with

their single mothers, a frequent behavior of pedophiles. Dr. Self found it was

significant that Wirfs’ victims were young and the “rule of thumb” is “the younger

the child that gets abused, the more worrisome the higher the risk is.” Dr. Self also

found it was significant that the offenses against K.P. spanned a ten-year time frame.

When Wirfs described the offenses against the children, Wirfs described his offenses

as if “he touched them and that’s it,” which is typical of sex offenders as they

minimize and are in denial about their sexual offenses and that is proven to be a risk

factor for reoffending. Dr. Self testified that Wirfs has not gained enough insight to

prevent himself from reoffending in the future and Wirfs has an “attitude tolerant of

sexual assault” as demonstrated by the answers Wirfs gave stating he did not know

why he did it, he only acknowledged having touched them, and he said he was “just

having fun.” Self explained that the records revealed that Wirfs blamed his victims,
                                         12
called one of them a whore, and once when Wirfs was asked if he could change

anything about what had happened he answered that he would talk to the victims’

parents about how the children dressed and behaved. Wirfs has not taken full

ownership and responsibility for his sexual offense as he has testified that he only

touched them one time, and that this shows his inability and unwillingness to address

and change the problem. And Wirfs’ statements from the past year have provided

“several examples of wild inconsistency.” Self testified that although Wirfs appears

to have a good support system available to him, if Wirfs’ support system is unaware

of all the facts and of what Wirfs is capable of, it would not be an appropriate support

system. Dr. Self is also concerned that Wirfs received a disciplinary for his continued

interest in R.C. that “stayed with him over the years in prison[,]” and that Wirfs

shared his “packet” with information about his offenses with thirty other offenders

while incarcerated. Self testified that Wirfs’ non-sexual criminal history, “two legal

entries” involving stealing televisions and a chainsaw, played a minor role in his

evaluation because theft is an antisocial behavior and antisocial or unstable lifestyle

is a risk factor for reoffending. Dr. Self concluded that Wirfs has several antisocial

traits: lying, manipulating, stealing, and assaultive behavior. Wirfs also told Dr. Self

that during the two years before incarceration he took large amounts of the narcotic

Hydrocodone. Dr. Self diagnosed Wirfs with a history of cocaine abuse as Wirfs

                                          13
reported to him that “for two years he snorted 100--dollars[’] worth of cocaine every

day.” Self testified that chemical dependency of any sort would be another risk factor

and that “[c]hemical dependency of stimulant drugs like Cocaine or speed . . . puts

people at high risk . . . of [a]ssaultive behaviors of all sorts, sexual and non-sexual.”

Dr. Self also noted that Wirfs has not had sex offender treatment because of his status

being changed after Wirfs tried to contact a victim, and that, to Self’s knowledge,

Wirfs has not been consistent in stating that he wants to engage in treatment. Dr. Self

explained that it is important for Wirfs to understand why he offended his victims in

order to get him the tools to prevent himself from reoffending sexually, and Wirfs

does not have these tools. Self testified that Wirfs’ age, forty-four, is not “high risk”

per the Static but that “he’s still in the midst of his sexual potency . . . [c]ertainly in

an age group where he can go and find another single mother with daughters.”

According to Dr. Self, Wirfs’ risk factors indicate that Wirfs is “at a moderately high

risk” of reoffending sexually.

       On cross-examination, Self agreed that, compared to the other cases he has

reviewed, Wirfs offenses are not the worst. Self also acknowledged that the records

show that Wirfs’ alleged contact with R.C. while he was incarcerated was made a

year before it was reported and that it was reported around the time Wirfs’ parole

was published. When asked whether Self perceives himself to have a bias in regards

                                            14
to sex offending against children, Dr. Self responded, “I have a particular place in

my heart for children[,] I feel protective of them, and I factor that [in] when I make

decisions in these matters.” Self acknowledged that according to what Boccaccini

and Murrie published, the overall average rate for Texas sex offenders to sexually

reoffend is 3.3 percent, but for all crimes it is 11 percent. Self agreed that the lowest

score you can get on the Static-99 is a negative 3, that Wirfs’ score of “zero” is

specifically labeled below average risk, and that “2.8 [percent] with the conference

interval at 2.2 to 3.5[]” of people with the score of “zero” have been shown to

reoffend. According to Self, he reviewed Dr. Woodrick’s scoring of Wirfs on the

PCL-R actuarial test, Wirfs’ score of “twelve” suggested he is not a psychopath, and

that he would probably raise his assessment of risk if Wirfs was a prototypic

psychopath. Self agreed that, as to Wirfs’ theft charges, the chainsaw was stolen

from his father and the charges ultimately dismissed, and Wirfs successfully

completed probation (after an 18-month extension for a technical violation) for the

other theft charge. Dr. Self agreed that the SVP statute is for the small but extremely

dangerous group of sex offenders, and that, despite Wirfs below-average score on

the Static-99, the HARE PCL-R, not being a sexual recidivist, not being a

psychopath, in Dr. Self’s opinion Wirfs belongs in the category of sex offenders

defined in the SVP statute.

                                           15
      Wirfs did not call any witnesses.

                                  The SVP Statute

      In an SVP civil commitment proceeding, the State bears the burden to prove

beyond a reasonable doubt that the respondent is a sexually violent predator. See

Tex. Health & Safety Code Ann. § 841.062; In re Commitment of Morales, 98
S.W.3d 288, 291 (Tex. App.—Beaumont 2003, pet. denied). A person is a sexually

violent predator if the person “is a repeat sexually violent offender[] and suffers from

a behavioral abnormality that makes the person likely to engage in a predatory act

of sexual violence.” Tex. Health & Safety Code Ann. § 841.003(a). 3 A behavioral

abnormality is “a congenital or acquired condition that, by affecting a person’s

emotional or volitional capacity, predisposes the person to commit a sexually violent

offense, to the extent that the person becomes a menace to the health and safety of

another person.” Id. § 841.002(2).

                           Legal and Factual Sufficiency

      In his first issue, in arguing the evidence is legally insufficient to support the

jury’s finding, Wirfs contends the “evidence in this case conclusively establishes

that Mr. Wirfs does not suffer from a behavioral abnormality and therefore, is not a



      3On appeal, Wirfs does not argue that he is not a repeat sexually violent
offender.
                                    16
[] part of the ‘small but extremely dangerous group of sexually violent predators[.]’”

According to Wirfs, Dr. Self’s “bias against sex crimes involving children played a

significant role in his decision to conclude that Mr. Wirfs has a behavioral

abnormality.”

      Under a legal sufficiency review, we assess all the evidence in the light most

favorable to the verdict to determine whether a rational trier of fact could find,

beyond a reasonable doubt, the elements required for commitment under the SVP

statute. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont

2002, pet. denied). It is the factfinder’s responsibility to fairly resolve conflicts in

the testimony, weigh the evidence, and draw reasonable inferences from basic facts

to ultimate facts. Id. at 887. Under a factual sufficiency review, we weigh the

evidence to determine “whether a verdict that is supported by legally sufficient

evidence nevertheless reflects a risk of injustice that would compel ordering a new

trial.” In re Commitment of Day, 342 S.W.3d 193, 213 (Tex. App.—Beaumont 2011,

pet. denied).

      In this case, Dr. Self testified that Wirfs suffers from a behavioral abnormality

that predisposes him to engage in a predatory act of sexual violence. The jury heard

Dr. Self testify that, although Wirfs’ score of “zero” on the Static-99 suggested a

low risk of recidivism, the Static-99 does not account for all the important risk

                                          17
factors, such as the escalation of sexual violence, grooming behaviors, the age of the

victims, sexual deviance, sexual desires, antisocial behavior beyond convictions,

intimacy deficits regarding interpersonal relationships, and lack of treatment. Dr.

Self diagnosed Wirfs with pedophilic disorder and described him as sexually

deviant. The jury heard Self testify that sexual deviance is the “biggest driver of

risk[.]” The jury heard Self’s testimony that there was evidence of Wirfs “grooming”

all three victims, which is a technique commonly seen with pedophiles. Self testified

that the escalation of Wirfs’ offenses is “a classic pattern of a pedophile[]” as they

get away with offenses “they’ll step up a notch to make it more sexually exciting to

them.” Dr. Self testified Wirfs’ pedophilic orientation is strengthened by the fact that

he had age-appropriate sexual partners at the time of his offenses, and he chose to

commit his sexual offenses against young girls because of his “strong urge and drive

in that direction.” Dr. Self also characterized Wirfs as having an attitude tolerant of

sexual assault, as not taking responsibility for his sexual offenses, and as

minimalizing and rationalizing his offenses and blaming his victims. Self explained

that the fact that Wirfs had no sex offender treatment also increases Wirfs’ risk for

reoffending. According to Dr. Self, Wirfs also has several antisocial traits: lying,

manipulating, stealing, and assaultive behavior. And the jury heard testimony from

Dr. Self that there was evidence of Wirfs’ chemical dependency, and that chemical

                                          18
dependency of any sort would also be a risk factor and puts people at a high risk of

assaultive behavior, that Wirfs lacked the tools necessary to prevent himself from

reoffending sexually, and that Wirfs’ risk factors suggest that Wirfs is “at a

moderately high risk” of reoffending sexually.

      The jury was entitled to infer Wirfs’ current dangerousness from the evidence

presented, including the experts’ testimony, Wirfs’ past behavior, and Wirfs’ own

testimony. See In re Commitment of Wilson, No. 09-08-00043-CV, 2009 Tex. App.

LEXIS 6714, at *14 (Tex. App.—Beaumont Aug. 27, 2009, no pet.) (mem. op.). As

the sole judge of the weight and credibility of the evidence, the jury could reasonably

conclude that Wirfs suffers from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence. See In re Commitment of Lowe, No.

09-14-00098-CV, 2014 Tex. App. LEXIS 10034, at *6 (Tex. App.—Beaumont Sept.

4, 2014, no pet.) (mem. op.); see also Wilson, 2009 Tex. App. LEXIS 6714, at *14;

Mullens, 92 S.W.3d at 887. We conclude that the jury’s verdict is supported by

legally sufficient evidence. See Mullens, 92 S.W.3d at 885. We overrule issue one.

      In his second issue, in arguing the evidence is factually insufficient to support

the jury’s finding, Wirfs relies primarily on In re Commitment of Stoddard, No. 02-




                                          19
17-00364-CV, 2019 Tex. App. LEXIS 4464 (Tex. App.—Fort Worth May 30, 2019,

pet. filed) (mem. op.). 4

      In a split decision, the Fort Worth Court of Appeals majority reversed the

jury’s verdict finding Stoddard to be a sexually violent predator. Id. at *27. The

majority reasoned that “Chapter 841 applies only to a member of a small group of

extremely dangerous sex offenders” and, without limitation to ‘“narrow

circumstances[,]”’ could not pass constitutional muster. Id. at *33 (citing Kansas v.

Hendricks, 521 U.S. 346, 357 (1997)). Although the Court described Stoddard’s

crimes as “indisputably reprehensible,” it found that they “pale[d] in comparison to

those of sexually violent predators whose commitments ha[d] been upheld.” Id. at

*35. The Stoddard majority found, “[i]n most cases . . . surveyed, the civilly

committed sexual violent predator had a history of multiple sexual offenses over an

extended period of time.” Id. It then determined that Stoddard’s three convictions,

history of nonsexual prior offenses, standardized evaluation scoring, substance




      4 On appeal, Wirfs cites In re Commitment of Stoddard, No. 02-17-00364-CV,
2018 Tex. App. LEXIS 7916 (Tex. App.—Fort Worth Sept. 27, 2018) (mem. op.).
After Wirfs filed his appellate brief in this case, the Fort Worth Court of Appeals
withdrew its prior opinion and judgment and issued a new memorandum opinion
and judgment on rehearing. See In re Commitment of Stoddard, No. 02-17-00364-
CV, 2019 Tex. App. LEXIS 4464, at *1 (Tex. App.—Fort Worth May 30, 2019, pet.
filed) (mem. op.).
                                          20
abuse diagnosis, and evidence of risk factors was factually insufficient to support a

finding that Stoddard was a sexually violent predator. Id. at **29-47.

      Wirfs argues that, like Stoddard, he is not in that “small class” of the

“extremely dangerous” sex offenders for whom civil commitment is intended. Wirfs

asserts he only had three convictions of indecency with a child by contact and “two

illegal entries for stealing a television and a chainsaw[,]” his scores on actuarial

testing did not indicate a high risk for reoffending, and the State presented no

evidence that Wirfs was under the influence of cocaine at the time of the sexual

offenses or that he continues to suffer from a substance abuse problem. Wirfs ignores

all the other evidence and the expert testimony.

      The shorter duration or length of an offender’s sentences and alleged “lack of

heinousness” of the underlying offenses does not preclude a jury from finding that

the individual offender meets the statutory definition of a sexually violent predator.

See In re Commitment of Mendoza, No. 05-18-01202-CV, 2019 Tex. App. LEXIS

9141, at *23 (Tex. App.—Dallas Oct. 16, 2019, pet. denied) (mem. op.) (quoting In

re Commitment of Joiner, No. 05-18-01001-CV, 2019 Tex. App. LEXIS 8032, at

*28 (Tex. App.—Dallas Aug. 30, 2019, no pet.) (mem. op.)) (finding such inquiries

are “not relevant”). Furthermore, “a person’s psychopathy is not a requisite finding

that must be made in support of his commitment as a sexually violent predator.” In

                                         21
re Commitment of Hebert, 578 S.W.3d 154, 159 (Tex. App.—Tyler 2019, no pet.).

We have previously set forth the statutory criteria and definitions under Chapter 841

necessary to support a civil commitment of an SVP, and the criteria and definitions

submitted to this jury correctly, “describe[] the severity of the behavioral

abnormality[,] . . . the severity of the danger which must be present[,] . . . [and the]

behavior caused by an abnormality that makes the person a menace to the health and

safety of another person.” In re Commitment of Almaguer, 117 S.W.3d 500, 505

(Tex. App.—Beaumont 2003, pet. denied). Our focus under the sufficiency analysis

is whether the evidence was sufficient to support the jury’s determination that the

State established the requisite elements to support its finding that Wirfs is an SVP.

We reject Wirfs argument that this court should compare the underlying facts and

circumstances of Wirfs’ case to facts of other SVP cases in the factual sufficiency

review because the other cases were not submitted to this jury. See In re Commitment

of Metcalf, ___ S.W.3d _____, No. 06-19-00043-CV, 2020 Tex. App. LEXIS 2227,

at *27 (Tex. App.—Texarkana March 18, 2020, no pet. h.). Our task in a factual

sufficiency review is to consider all the evidence presented in this case and then

weigh the evidence to determine whether a verdict that is supported by legally

sufficient evidence “nevertheless reflects a risk of injustice that would compel

ordering a new trial.” See Day, 342 S.W.3d at 213. Comparing isolated facts from

                                          22
other SVP cases, or the heinousness of the offenses of this case to other cases, or

even the test results of this offender to results of other offenders on standardized

tests, lends little to this review because it deviates from our task in a factual

sufficiency review. 5 Applying the proper standard of review, we have weighed all

of the evidence in the record and conclude that the jury could have found beyond a

reasonable doubt that Wirfs was a repeat sexually violent offender who suffers from

a “behavioral abnormality that makes him likely to engage in a predatory act of

sexual violence” as defined by the statute, and we see no injustice in the jury’s

verdict that would require a new trial. See id. The evidence is factually sufficient.

We overrule issue two.




      5 We note that our Court has previously upheld a jury’s determination in civil
commitments where the defendant had also scored a zero on the Static-99. See, e.g.,
In re Commitment of Ramshur, No. 09-17-00286-CV, 2018 Tex. App. LEXIS
10021, at **5, 18 (Tex. App.—Beaumont Dec. 6, 2018, no pet.) (mem. op.); In re
Commitment of Roberts, No. 09-14-00475-CV, 2016 Tex. App. LEXIS 1659, at *9
(Tex. App.—Beaumont Feb. 18, 2016, no pet.) (mem. op.). We reject Wirfs’
argument that the State has the burden to prove something other than the elements
defined in the statute and we disagree with Wirfs arguments to the contrary. See In
re Commitment of Mendoza, No. 05-18-01202-CV, 2019 Tex. App. LEXIS 9141, at
*23 (Tex. App.—Dallas Oct. 16, 2019, pet. denied) (mem. op.) (citing In re
Commitment of Joiner, No. 05-18-01001-CV, 2019 Tex. App. LEXIS 8032, at *28
(Tex. App.—Dallas Aug. 30, 2019, no pet. (mem. op.)); see also In re Commitment
of Renshaw, No. 06-19-00069-CV, 2020 Tex. App LEXIS 966, at **16-23 (Tex.
App.—Texarkana Feb. 5, 2020, no pet. h.).
                                        23
      We affirm the trial court’s judgment and order of civil commitment.

AFFIRMED.

                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on January 2, 2020
Opinion Delivered April 16, 2020

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       24